Citation Nr: 0921388	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-03 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1952 April 1953.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
bilateral hearing loss and assigned an initial disability 
rating of 40 percent.  The Veteran was also pursuing an 
appeal for a claim for total disability due to individual 
unemployability (TDIU), which was denied by rating decision 
in January 2008.  The RO issued a statement of the case 
addressing that issue in October 2008.  In an October 2008 
written statement, the Veteran withdrew the TDIU claim.  

In his January 2008 Substantive Appeal, the Veteran indicated 
that he desired a hearing before the Board, and in April 
2009, he withdrew his request.  As no other claim for a 
hearing remains pending, the Board may proceed to adjudicate 
the claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an initial disability rating in excess 
of the currently assigned 40 percent for service-connected 
bilateral hearing loss.  In support of his claim, he 
submitted a private audiologic evaluation undertaken in 
August 2007, in which the results of the puretone audiometry 
test were presented in the form of a graph and were not 
numerically recorded.  The Board cannot interpret the graph, 
and so the results of the test cannot be considered.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  It appears, however, 
that the speech recognition ability reported is significantly 
lower than the scores reported in the November 2007 VA 
evaluation.  This report was first received by the RO in 
January 2008 and was therefore not available for review by 
the VA examiner in November 2007.  

In addition, the Board notes the Veteran was afforded VA 
examinations in October 2006 and November 2007, but neither 
of the VA examiners discussed in sufficient detail the 
effects of the Veteran's hearing loss on his occupational 
functioning and daily activities.  See Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  The Veteran specifically 
alleges that his hearing loss prevents him from maintaining 
employment, raising the issue of whether an extraschedular 
rating can be awarded under 38 C.F.R. § 3.321.  Unlike the 
rating schedule for hearing loss, the extraschedular 
provisions do not rely exclusively on objective test results 
to determine if referral is warranted.  VA audiological 
evaluations should address the effect of a hearing loss 
disability on a Veteran's occupational functioning and daily 
activities in order to facilitate these determinations.  Id.  
Such discussion is lacking in both of the VA audiological 
evaluations of record.

Given the inadequacies of the VA examinations so far 
conducted and the apparent wide variation of the speech 
discrimination scores, the Board finds that another VA 
examination is warranted to clarify the severity of the 
Veteran's hearing loss.  Accordingly, the case is REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.	Ask the Veteran to identify any private 
treatment records which pertain to his hearing 
loss disability and attempt to obtain these 
records.  The Veteran should also be asked to 
provide any such records in his possession. 

2.	Schedule the Veteran for a VA audiological 
examination.  The testing must include a 
puretone audiometry test, showing the puretone 
thresholds in decibels at the frequencies of 
1000, 2000, 3000 and 4000 Hertz, as well as the 
Maryland CNC controlled speech discrimination 
test.  The claims file must be made available 
to the examiner for review.  The examination 
must also include a discussion of the effects 
of the Veteran's hearing loss on his 
occupational functioning and daily activities.  
Add the report of the full test results to the 
Veteran's claims file.

3.	Thereafter, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


